DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication 2017/0150093) and Paczkowski et al. (U.S. Publication 2012/0287251).
In reference to claim 1, Liu et al. discloses a content processing apparatus for modifying the brightness of one or more image frames of content (see paragraphs 6, 16, 18, 25 and Figures 1, 3 and 4 wherein Liu et al. discloses a video file playback system that is capable of displaying a preview image comprising changing contents.), the system comprising:
a content analysis unit operable to identify brightness information for each of two or more image frames within the content during playback of the content; a variation detection unit operable to detect a variation in the brightness of at least two image frames within the content during playback of the content (see paragraphs 16, 22, 25 and Figures 1, 3 and 4 wherein Liu et al. discloses the system displaying preview images.  Liu et al. discloses the system comprising a processing unit that compares frame images of the preview images which occur sequentially in a time interval.  Liu et al. discloses the processing unit comparing value changes between corresponding pixels in chronological two of the frame images and can find an area where the change amount occurs in the preview images.  Liu et al. explicitly discloses the value being compared between the images being a brightness value or “brightness information.”  Liu et al. also discloses displaying bounding regions in the preview images showing the changed values.  Note, it is clear that the “processing unit” of Liu et al. is equivalent to Applicant’s “content analysis” and “variation detection” units since it explicitly determines, via at least inherently “identifying” brightness values of pixels and comparing (e.g. “detecting variation”) such values for changes.  Lastly, it is clear that the “video playback system” of Liu et al. performs such processing “during playback” of the image/video data producing “preview images.”); and
a brightness modification unit operable to modify the brightness of one or more image frames in dependence upon the detected brightness variation so as to reduce the variation in brightness between frames of the content during playback of the content.
Although Liu et al. does disclose determining content changes via detected and compared brightness values between sequential frame images, Liu et al. does not explicitly disclose further modifying such brightness values so as to reduce brightness variation between the frame images.    Paczkowski et al. discloses a display matrix controller which analyzes changed pixels whose values change between a frame to be displayed and a currently displayed frame and a brightness equalizer configured to control the display of the frame such as to equalize a level of viewer perception of brightness (see paragraphs 6, 8, 9, 12, 46 and Figures 2-3).  Paczkowski et al. discloses determining pixel thresholds that establish minimum perceived brightness that would not require correction and uses such thresholds in determining/comparing whether to make the brightness correction (see at least paragraphs 46-47).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image frame brightness difference equalization techniques of Paczkowski et al. with the video playback brightness determination and displaying techniques of Liu et al. in order to provide a more consistent and uniform brightness via playback/preview (see paragraph 5 of Paczkowski et al.) of the video image frames in Liu et al. utilizing the brightness modification techniques of Paczkowski et al.. which would ultimately yield a greater visually appealing playback device.
In reference to claim 2, Liu et al. and Paczkowski et al. disclose all of the claim limitations as applied to claim 1 above.  Liu et al. discloses the processing unit comparing value changes between corresponding pixels in chronological two of the frame images and can find an area where the change amount occurs in the preview images (see at least paragraphs 22 and 25).  
In reference to claim 3, Liu et al. and Paczkowski et al. disclose all of the claim limitations as applied to claim 1 above.  Liu et al. discloses the processing unit comparing value changes between corresponding pixels in chronological two of the frame images and can find an area where the change amount occurs in the preview images (see at least paragraphs 22 and 25) of which the Examiner interprets at least inherently corresponds to Applicant’s “identifying brightness information in dependence upon…the source of the content” since the “timing” of image frames would surely be depended upon from where/what “source” the data is derived thereof.  Further, the Examiner notes the claim’s usage of the term, “or” thereby requiring teachings of either of the listed claim limitations by the prior art.
In reference to claim 11, Liu et al. and Paczkowski et al. disclose all of the claim limitations as applied to claim 1 above.  Although Liu et al. and Paczkowski et al. disclose determining and modifying the brightness of image frames, Liu et al. and Paczkowski et al. do not explicitly disclose adjusting contrast of the image frames.  It is well known in the art of image processing and computer graphics to adjust the contrast of image data.  Performing contrast adjustments on image data along with brightness adjustments give further customization and improved accuracy for compensating or correcting image data (Official Notice).  It would have been obvious to one of ordinary skill in the art for Liu et al. and Paczkowski et al. who already teaches performing brightness adjustments upon the pixel data, to further allow for the adjustment of contrast, because it is well known in the art that performing contrast adjustments on image data allows for improved accuracy for compensating or correcting image data.

In reference to claim 14, claim 14 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the rejection of claim 1 above, claim 14 further recites, “A non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method…”  Liu et al. explicitly discloses the system comprising a storage medium storing, among other data, instruction sets for performing the invention (see at least paragraph 16).  Paczkowski et al. discloses the controller performed via one or more computer programs stored in a memory (see paragraph 54).
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication 2017/0150093), Paczkowski et al. (U.S. Publication 2012/0287251) and further in view of Deng et al. (U.S. Publication 2006/0115182).
In reference to claims 4 and 7, Liu et al. and Paczkowski et al. disclose all of the claim limitations as applied to claim 1 above.  Although Liu et al. and Paczkowski et al. disclose determining and modifying brightness values from image frames, Liu et al. and Paczkowski et al. 
In reference to claim 5, Liu et al., Paczkowski et al., and Deng et al. disclose all of the claim limitations as applied to claim 4 above.  Deng et al. discloses a method of intensity correction for at least two frames comprising a sequence of at least two images (see paragraph 4).  Deng et al. discloses computing global transformation matrices to modify RGB values of the images wherein the global transformation matrices are computed in one embodiment based upon an average of matrices for a plurality of frames (see paragraphs 33-38 and 40).
In reference to claim 6, Liu et al., Paczkowski et al., and Deng et al. disclose all of the claim limitations as applied to claim 4 above.  Liu et al. discloses the processing unit comparing brightness value changes between corresponding pixels in chronological two of the frame images and can find an area where the change amount occurs in the preview images (see at least paragraphs 22 and 25).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 12/01/21, with respect to the 35 USC 101 rejection of claims 1-11 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-11 has been withdrawn since amendments remedy the previous issues.  The Examiner finds the recited claim as eligible under 35 USC 101 since the claims at least recite additional elements that integrate any potential judicial exception into a practical application. That is in this particular situation, the claims now recite performing the invention via an apparatus and providing “playback” of the “content” which, in combination with Applicant’s description of the “apparatus” of the invention, allows for one of ordinary skill in the art to interpret the invention as performed by some sort of processing device/unit/apparatus/circuit and NOT some abstract implementation.
Applicant’s arguments, see pages 5-7 of Applicant’s Remarks, filed 12/01/21, with respect to the 35 USC 103 rejections of claims 1-11, 13 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al., Paczkowski et al., and Deng et al..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
1/20/22